Citation Nr: 1515325	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral knee arthritis.

3.  Entitlement to service connection for bilateral wrist arthritis.

4.  Entitlement to service connection for bilateral elbow arthritis.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a bilateral foot disorder, to include bunions.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The record raises the issue of entitlement to service connection for a psychiatric disorder to include anxiety.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appellant alleges that while on active duty he was exposed to microwave radiation by the former Soviet Union and to Bubonic plague.  He also alleges that his blood type "changed" while he was on active duty.  Even assuming arguendo that these events are true the claimant has not identified a disability associated with them.  As the existence of a "disability" is a prerequisite to an award of service connection, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability), no further action will be taken on these allegations. 
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Veteran submitted a Form 9 substantive appeal and requested a Board hearing via live videoconference.  On the same day, VA received a Form 9 substantive appeal from the Veteran's representative indicating that the appellant did not wish to have a Board hearing.  In July 2013, the RO sent the Veteran a letter stating that it had received his request for a videoconference and that he would be subsequently informed of the date and time of the hearing.  To date, however, no Board hearing has been scheduled for the Veteran.

Veterans have a right to a hearing before the VA office having original jurisdiction over the claim as well as a right to a hearing before the Board.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 3.103(a),(c), 20.700 (2014).  In the absence of clear indication of record from the Veteran stating that he no longer wishes to have a Board hearing, this question should be clarified with the appellant while the matter is on remand.  See 38 C.F.R. § 20.704(e) (2014).  The AOJ should contact the Veteran to determine whether he still desires the hearing, and a hearing should be scheduled if he so desires it.

Regarding the specific claim of entitlement to service connection for a bilateral foot disorder, to include bunions, the Veteran has submitted private treatment records showing that he has been diagnosed with left great toe bunion deformity and right foot painful plantar keratoma.  His service treatment records show that he was diagnosed with pes planus at his April 1975 entrance examination.  The Veteran has submitted statements describing the frequent foot pain and aggravation of his pes planus that he allegedly experienced in service.  The Board therefore finds that a VA examination of the feet is in order prior to any further adjudication of this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he still desires a Board hearing.  If the Veteran answers in the affirmative, such hearing should be scheduled to occur after the development requested below has been completed. Ensure that all correspondence from the Veteran, temporary files, and hearing notices are associated with the claims folder.

2.  Schedule the Veteran for a VA foot examination to determine the nature and etiology of any diagnosed foot disorder.  The examiner must be provided access to all records contained in Virtual VA and VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  All indicated evaluations, studies, and tests, to include X-rays if deemed necessary, should be conducted.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should address the following:

(a) What are the Veteran's current diagnoses pertaining to the feet?

(b) For each diagnosed foot disorder, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during or is otherwise related to any event in the Veteran's active duty service.  Please explain why or why not.

(c) Does the Veteran currently have pes planus?  If so, is there clear and unmistakable evidence that pes planus did not undergo an increase in the underlying pathology during or as a result of his period of active service?

The reasons and bases for all opinions expressed should be provided, and the report should include a discussion of the Veteran's documented medical history, lay statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of all relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Thereafter, the AOJ must readjudicate the claims.  If the benefits sought are not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




